Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 1 of 22

UNITED STATES DISTRICT COURT
For
Jury Division Four of Colorado
Civil Division

JONATHAN OCHMAN and ALEJANDRA — CIVIL DIVISION

OCHMAN
Plaintiff, ELETRONICALLY FILED
Vv. Case No.:

BENJAMIN D WILHELM and RIVER
ROOTS, LLC
Pleading Type:

Defendant. COMPLAINT

Filed on Behalf of Plaintiff(s):
JONATHAN OCHMAN and ALEJANDRA
OCHMAN

Counsel of Record for this Party

J.P. WARD & ASOCCIATES, LLC.

Joshua P. Ward.

Pa. I.D. No.: 320347
Kyle H. Steenland
Pa. I.D. No. 327786

201 South Highland Ave. — Suite 201
Pittsburgh, PA 15206

Telephone No.: 412 —545 — 3016
JURY TRIAL DEMANDED Fax No.: 412 — 540 — 3399
E-mail: jward@fentersward.com
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 2 of 22

UNITED STATES DISTRICT COURT
For
Jury Division Four of Colorado
Civil Division

JONATHAN OCHMAN and ALEJANDRA CIVIL DIVISION
OCHMAN
Plaintiff, ELECTONICALLY FILED
V. Case No.:

BENJAMIN D WILHELM and RIVER
ROOTS, LLC
Defendant.

COMPLAINT

AND NOW COMES, Plaintiffs, Jonathan Ochman and Alejandra Ochman, by and
through their attorneys, J. P. Ward & Associates and Joshua P. Ward, Esquire, and files the within

Complaint of which the following is a statement:
PARTIES

1. Plaintiff, Jonathan Ochman, is an adult individual and citizen of Pennsylvania who
resides at 114 Ash Street, Rochester, Pennsylvania, Beaver County, Pennsylvania, 15074-2611.

2. Plaintiff, Alejandra Ochman, is an adult individual and citizen of Pennsylvania who
resides at 114 Ash Street, Rochester, Pennsylvania, Beaver County, Pennsylvania, 15074-2611.

3. Defendant Benjamin D Wilhelm is an adult individual and citizen of Colorado who
resides at 52825 US Highway 50 East, Pueblo County, Colorado 81025-9705.

4. Defendant, River Roots, LLC is a Colorado business with its principal place of

business located at 52719 US Highway 50 East, Boone, Pueblo County, Colorado, 81025.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 3 of 22

5. Plaintiffs reserve the right to amend the complaint to any and all Jane or John Doe
Defendants unknown to him at the time of filing who may be revealed through discovery and pre-

trial proceedings.

JURISDICTION AND VENUE

6. This action arises under the laws of the Commonwealth of Colorado and is within
the subject matter jurisdiction of this Court.

7. Venue is proper in the Fourth District Court of Colorado pursuant to Diversity of
Citizenship and pursuant to 28 U.S.C. § 132 as the action that pertains to this case occurred in the
State of Colorado with each Defendant being a citizen of Colorado and each Plaintiff being a
citizen of Pennsylvania with the damages of the forthcoming Complaint’s actions are in excess of

$75,000.

FACTUAL BACKGROUND

 

8. At all times relevant hereto, Plaintiff Jonathan Ochman (hereinafter known as
“Plaintiff Ochman”) is a citizen of Pennsylvania residing at 114 Ash Street, Rochester, Beaver
County, Pennsylvania 15074-2611.

9. At all times relevant hereto, Plaintiff Alejandra Ochman (hereinafter known as
“Plaintiff Mrs. Ochman”) is a citizen of Pennsylvania residing at 114 Ash Street, Rochester,
Beaver County, Pennsylvania 15074-2611.

10. Atall times relevant hereto, Defendant Benjamin D Wilhelm (hereinafter known as
“Defendant Wilhelm”) is a citizen of Colorado residing at 52825 US Highway SO East, Boone,

Pueblo County, Colorado 81025.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 4 of 22

11. At all times relevant hereto, Defendant River Roots, LLC (hereinafter known as
“Defendant River Roots”) is a medical marijuana producer with its principle place of business
located at 52719 US Highway 50 East, Boone, Pueblo County, Colorado 81025.

12. At all times relevant hereto, Plaintiff Ochman and Plaintiff Mrs. Ochman were
lawfully married as husband (Plaintiff Ochman) and wife (Mrs. Ochman).

13. At all times relevant hereto, Defendant Benjamin D Wilhelm, owned and operated
Defendant River Roots, LLC.

14. At all times relevant hereto, Defendant Wilhelm, was responsible for his behavior
and the underlying actions that he undertook on his own volition.

15. Atall times relevant hereto, Defendant River Roots owned the property located at
52711 Highway 50 East, Boone, Pueblo County, Colorado 81025.

16. At all times relevant hereto, 52711 Highway 50 East, Boone, Pueblo County,
Colorado 81025 is the location where the actions alleged in this Complaint occurred.

17. At all times relevant hereto, Defendant River Roots, was responsible to maintain a
business environment that did not present foreseeable risks of dangers or harms to other persons.

18. At all times relevant hereto, Defendant River Roots, was responsible for
maintaining business and employment relationships that did not present reasonably foreseeable
harm to others specifically persons with whom it conducts business or invites onto its place of
business.

19. At all times relevant hereto, Defendant Wilhelm, as an owner of Defendant River
Roots, was responsible for maintaining a safe environment for all persons that are present on the

business premises of Defendant River Roots.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 5 of 22

20. ‘At all times relevant hereto, Defendant Wilhelm had a duty to refrain from
harassing or causing any harm both physical and mental to other persons specifically those who
are on the premises of Defendant River Roots.

21. At all times relevant hereto, Defendant River Roots, had a duty to ensure that it did
not employee or other associate with any individual who presented a reasonable indication of
causing harm to others specifically those that were invited onto the premises where it conducts its
business.

22. On or about February 17, 2020, Plaintiff Ochman was a guest of Defendants at
Defendant River Roots’ principle place of business at 52719 Highway 50 East, Boone, Pueblo
County 81025.

23. In addition to being a guest, Plaintiff Ochman was a business invitee of Defendant
River Roots because of his visit being for the purposes of touring and otherwise visiting a farm
that produces marijuana.

24. Plaintiff Ochman was invited onto the premises by Jason Higley (hereinafter known
as “Mr. Higley”) who was a friend of Plaintiff Ochman.

25. Accordingly, Plaintiff Ochman travelled to Colorado from his home in
Pennsylvania to visit Mr. Higley after Mr. Higley had invited him to do so.

26. In addition to being Plaintiff Ochman’s friend, Mr. Higley was also a prominent
party in the operation and management of Defendant River Roots.

27. Furthermore, Mr. Higley considers himself to be an owner of the business and
operates as a superior within the company.

28. During the nighttime hours on February 17, 2020, Defendant Wilhelm, Mr. Higley

and Plaintiff Ochman were on the premises of Defendant River Roots.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 6 of 22

29. During that time, Defendant Wilhelm, Mr. Higley and Plaintiff Ochman were
drinking Jim Beam and soda at Higley’s residence upon the business premises.

30. Later that same night, Mr. Higley went to bed, thereby, leaving Defendant Wilhelm
and Plaintiff Ochman at Mr. Higley’s house.

31. After leaving for bed Mr. Higley texted Plaintiff Ochman the following:

Higley: It’s late why don you guys go back to bens.
Higley: Stop giving ben shit! And get him out of my house!
Higley: the one thing you can do to piss off everyone on the farm is giving

ben alcohol! I know you didn’t know about ben but I know sara is
pissed and I’m not happy myself. Dudes bi polar your closer to a

physical fight then you know. Be careful!

Higley: Your going to get raped lol
Higley: Stop telling him to do a shot! Please for god sake STOP
32. It is unclear whether Mr. Higley sent the aforementioned text messages prior to, or

before the violent assault on Plaintiff.

33. Plaintiff went outside Mr. Higley’s residence to smoke a cigarette with Defendant
Wilhelm, at which time, Defendant Wilhelm leaned towards Plaintiff Ochman and attempted to
kiss him multiple times while also grabbing Plaintiff Ochman’s testicles.

34. As a result, Plaintiff Ochman blocked Defendant Wilhelm and denied his physical
advancements.

35. Upon Plaintiff Ochman’s blocking of Defendant Wilhelm’s advances, Defendant

Wilhelm bit Plaintiff Ochman’s finger and began to physically assault him before eventually
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 7 of 22

pinning him to the ground on his back where he continued to punch and otherwise strike Plaintiff
Ochman.

36. Furthermore, while Defendant Wilhelm had Plaintiff Ochman on the ground and
was striking him, he licked his face and began to choke him.

37. The chocking of Plaintiff Ochman caused him to temporarily pass out during part
of Defendant Wilhelm’s malicious attack.

38. During the physical assault inflicted by Defendant Wilhelm, he whispered to
Plaintiff Ochman “this is going to happen.”

39. As a result of this beating and overt, unsolicited, and undesired physical, sexual,
and verbal advancements, Plaintiff Ochman began to scream.

40. Eventually, Plaintiff Ochman was able to escape the ground and Defendant
Wilhelm’s person after which, Defendant Wilhelm was driven home by a neighbor.

41. As a result of the incident, Plaintiff Ochman was forced to receive medical attention
due to injuries which include but are not limited to bruising, black and blue eyes and bite marks.

42. Prior to this incident with Plaintiff Ochman, Defendant Wilhelm was removed from
areas where certain employees of Defendant River Roots conducted business. Certain employees
had made it known that they refused to be “alone” with Defendant Wilhelm. Upon information
and belief Defendant Wilhelm after he made undesired physical contact and sexual advancements
towards them. Specifically, Therefore, Defendant River Roots, its owners, principals, agents,
employees and personnel were on notice that Defendant Wilhelm was a risk to the health and

safety of others upon the property.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 8 of 22

COUNT I

NEGLIGENT RETENTION & HIRING
Plaintiff Ochman y. Defendant River Roots

 

43. Each of the above paragraphs is incorporated herein by reference as though the
same facts were fully set-forth herein at length.

44. At all times relevant hereto, Plaintiff Ochman was both a member of the public at
large, a business invitee and a guest of Defendant River Roots at the time of Defendant Wilhelm’s
assault on company property.

45. At all times relevant hereto, Defendant Wilhelm was a representative of Defendant
River Roots and he therefore, acted upon its behalf.

46. At all times relevant hereto, Defendant River Roots willingly employed Defendant
Wilhelm.

47. At all times relevant hereto, Defendant River Roots while employing Defendant
Wilhelm knew and/or should have known that Defendant Wilhelm had a tendency of violent and
aggressive contact.

48. At all times relevant hereto, Defendant River Roots by and through Mr. Higley was
aware and forthcoming to others about its knowledge of Defendant Wilhelm’s regular misconduct
through odd, weird, aggressive and violent behavior towards other persons, involving, but not
limited to, unrequested sexual advances.

49. Under Colorado Law, “the tort of negligent hiring is based on the principle that a
person conducting an activity through employees is subject to liability for harm resulting from
negligent conduct the employment of improper persons.” Connes v. Molalla Transport System,

Inc., 1992, 831 P.2d 1316, 1320 (Colo.)
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 9 of 22

50. Furthermore, in Colorado, “negligent hiring addresses the risk created by exposing
members of the public to a potentially dangerous individual.” Id. at 321.

$1. As such, Colorado law dictates that “negligent hiring theory has been used to
impose liability in cases where the employee commits an intentional tort, an action almost
invariable outside the scope of employment, against the customer of a particular employer or other
member of the public, where the employer either knew or should have known that the employee
[is] violent or aggressing, or that the employee might engage in injurious conduct towards third
persons. Id.

52. Accordingly, liability for negligent hiring under Colorado law, “is predicated on
the employer’s hiring of a person under circumstances antecedently giving the employer reason to
believe that the person, by reason of some attribute of character or prior conduct, would create an
undue risk of harm to others in carrying out his or her employment responsibilities. Id.

53. Due to Defendant Wilhelm being of ownership status of Defendant River Roots his
employment responsibilities on behalf of Defendant River Roots includes creating a safe and
inclusive workplace environment that eliminates the risks of aggressive conduct from persons that
are known or should reasonably be known as highly aggressive or likely to cause physical harm to
others.

54. Therefore, Defendant Wilhelm’s physical assault of Plaintiff Ochman on the
company property of Defendant River Roots constitutes a failure of his duty.

55. Additionally, because Defendant River Roots knows of multiple incidents
involving Defendant Wilhelm’s aggressive and violent behavior with Mr. Higley acknowledging

the irreparable behavior of Defendant Wilhelm, Defendant River Roots knew or should have
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 10 of 22

known that Defendant Wilhelm was likely to engage in violent and aggressive behavior towards
Plaintiff Ochman who classifies a guest on the businesses.

56. Asa direct and proximate result of the aforementioned conduct, Plaintiff Ochman
has suffered actual damages including but not limited to pain and suffering, anxiety, stress,
bruising, black and blue eyes, embarrassment, medical bills, passing out, bite marks, humiliation
and emotional and psychological distress.

57. Furthermore, the Colorado statute for punitive damages states, “in all civil action
in which damages are assessed by a jury for a wrong done to the person...and the injury
complained of is attended by circumstances of...malice or insult, or a wanton and reckless
disregard of the injured party’s rights and feelings, the jury, in addition to the actual damages
sustained by such party, may award [them] reasonable exemplary damages. Palmer v. A.H. Robins
Co. Inc., 1984, 684 P.2d 187, 213 (Colo.)

58. Therefore, an award of punitive damages is appropriate in this case because
Defendant River Roots conduct of employing and retaining Defendant Wilhelm despite his known
aggressive, reckless and outlandish behavior was wanton, reckless, intentional, grossly negligent

and shocking to the conscious so that the imposition of punitive damages is necessary.

WHEREFORE, Plaintiff demands that judgement is entered in his favor and against
defendants, jointly and severally, in an amount in excess of seventy-five thousand dollars

($75,000.00), punitive damages, plus interest and cost.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 11 of 22

COUNT I

BATTERY
Plaintiff Ochman v. Defendant Wilhelm

59. Each of the above paragraphs is incorporated herein by reference as though the
same facts were fully set-forth herein at length.

60. Atall times relevant hereto, Plaintiff Ochman did not consent to any bodily contact
or appearance or threat of bodily contact to his person by Defendant Wilhelm.

61. At all times relevant hereto, any and all contact that Defendant Wilhelm made to
Plaintiff Ochman’s person was done so with the intent of causing a harmful or offensive bodily
contact.

62. During the events on or about February 17, 2020, Defendant Wilhelm inflicted
harmful bodily contact to Plaintiff Ochman’s person which includes but is not limited to biting,
punching and choking each of which caused physical harms that include but are not limited to
passing out from choking, black and blue eyes, multiple bite marks and a bruise on his near his
right cheek bone.

63. In addition to the harmful contact initiated by Defendant Wilhelm, he inflicted
offensive bodily contact to Plaintiff Ochman which includes but is not limited to grabbing Plaintiff
Ochman’s testicles.

64. Furthermore, once Defendant Wilhelm pinned Plaintiff Ochman to the ground, his
whispering of the phrase “this is going to happen” indicates an intention and desire to cause
harmful or offensive bodily contact as Defendant Wilhelm stated a desire for such contact despite
Plaintiff Ochman continually resisting the physical contact by blocking Defendant Wilhelm’s

advancements and pushing Defendant Wilhelm away once he began throwing punches.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 12 of 22

65. Under Colorado law, the tort of battery is committed when a person acts
“intending to cause a harmful or offensive contact with the person of another...and an offensive
[or harmful] contact with the person of the other directly or indirectly results.” White v. Muniz,
2000, 999 P.2d 814, 816 (Colo.)

66. Thus, Defendant Wilhelm committed battery against Plaintiff Ochman through
the harmful and offensive bodily contact that he both executed and intended to execute upon
Plaintiff Ochman’s person.

67. As a direct and proximate result of the aforementioned conduct, Plaintiff has
suffered actual damages including but not limited to pain and suffering, anxiety, stress, bruising,
black and blue eyes, embarrassment, medical bills, passing out, bite marks, humiliation and
emotional and psychological distress.

68. Furthermore, the Colorado statute for punitive damages states, “in all civil action
in which damages are assessed by a jury for a wrong done to the person...and the injury
complained of is attended by circumstances of...malice or insult, or a wanton and reckless
disregard of the injured party’s rights and feelings, the jury, in addition to the actual damages
sustained by such party, may award [them] reasonable exemplary damages. Palmer v. A.H. Robins
Co. Inc., 1984, 684 P.2d 187, 213 (Colo.)

69. Therefore, an award of punitive damages is appropriate in this case because
Defendant Wilhelm’s outrageous and unfounded harmful and offensive contact to Plaintiff
Ochman’s person was wanton, reckless, intentional, grossly negligent and shocking to the

conscious so that the imposition of punitive damages is necessary.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 13 of 22

WHEREFORE, Plaintiff demands that judgement is entered in his favor and against
defendants, jointly and severally, in an amount in excess of seventy-five thousand dollars

($75,000.00), punitive damages, plus interest and cost.

COUNT Ill
ASSAULT
Plaintiff Ochman v. Defendant Wilhelm

70. Each of the above paragraphs is incorporated herein by reference as though the
same facts were fully set-forth herein at length.

71. At all times relevant hereto, during the events on or about February 17, 2020,
Defendant Wilhelm intended to cause Plaintiff Ochman to have an imminent apprehension of
harmful or offensive bodily contact.

72. At all times relevant hereto, during the events on or about February 17, 2020,
Defendant Wilhelm placed Plaintiff Ochman in imminent apprehension of harmful or offensive
bodily contact to his person.

73. At all times relevant hereto, any and all imminent apprehension that Plaintiff
Ochman had of harmful or offensive bodily contact was with the anticipation that such contact was
going to be inflicted by Defendant Wilhelm.

74, As adirect result of Defendant Wilhelm’s advancements and subsequent punching,
Plaintiff Ochman attempted to push Defendant Wilhelm away from him due to seeing punches
thrown towards him.

75. Accordingly, he both saw and anticipated the forthcoming harmful bodily contact

that Defendant Wilhelm inflicted upon him while both were standing.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 14 of 22

76. Likewise, once Plaintiff Ochman was pinned to the ground by Defendant Wilhelm,
he was on his back and still conscious when Defendant Wilhelm continued to punch and began
choking him.

77. As a direct result of being on his back and still being conscious atthe commencing
of the choking, Plaintiff Ochman saw the forthcoming choking and began to scream.

78. Under Colorado law, “the elements of assault are that: (1) the defendant acted either
with the intent of making a contact with the person of the plaintiff or with the intent of putting the
plaintiff in apprehension of such a contact; (2) the plaintiff was placed in apprehension of an
imminent contact with [their] person by the conduct of the defendant; and (3) such contact was or
appeared to be harmful or offensive. Bohrer v. DeHart, 1996, 943 P.2d 1220, 1224 (Colo. Ct.
App.)

79. As such, Defendant Wilhelm committed assault under Colorado law as he inflicted
harmful or offensive bodily to the person of Plaintiff Ochman by causing bruising, bite marks,
black and blue eyes as direct result punching, biting, grabbing and choking him during which,
Plaintiff Ochman anticipated this conduct evident by his screaming and attempts to push away
Defendant Wilhelm both before and during the assault.

80. As a direct and proximate result of the aforementioned conduct, Plaintiff has
suffered actual damages including but not limited to pain and suffering, anxiety, stress, bruising,
black and blue eyes, embarrassment, medical bills, passing out, bite marks, humiliation and
emotional and psychological distress.

81. Furthermore, the Colorado statute for punitive damages states, “in all civil action
in which damages are assessed by a jury for a wrong done to the person...and the injury

complained of is attended by circumstances of...malice or insult, or a wanton and reckless
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 15 of 22

disregard of the injured party’s rights and feelings, the jury, in addition to the actual damages
sustained by such party, may award [them] reasonable exemplary damages. Palmer v. A.H. Robins
Co. Inc., 1984, 684 P.2d 187, 213 (Colo.)

82. Therefore, an award of punitive damages is appropriate in this case because
Defendant Wilhelm’s outrageous and unfounded harmful and offensive contact and imminent
apprehension of such contact to Plaintiff Ochman’s person was wanton, reckless, intentional,
grossly negligent and shocking to the conscious so that the imposition of punitive damages is

necessary.

WHEREFORE, Plaintiff demands that judgement is entered in his favor and against
defendants, jointly and severally, in an amount in excess of seventy-five thousand dollars

($75,000.00), punitive damages, plus interest and cost.

COUNT IV

RESPONDEAT SUPERIOR THEORY

Plaintiff Ochman v. Defendant Wilhelm and Defendant River Roots

83. Each of the above paragraphs is incorporated herein by reference as though the
same were fully set-forth herein at length.

84. At all times relevant herein, Defendant Wilhelm as the owner of Defendant River
Roots had an employment duty to entertain guests, clients, invitees, and perspective clients
specifically those in which the company or its employees invite to the company’s property.

85. At all times relevant herein, Defendant River Roots understood this duty held by

Defendant Wilhelm and operated as if Defendant Wilhelm was undertaking those responsibilities.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 16 of 22

86. At all times relevant herein, Mr. Higley was an owner of Defendant River Roots
and he invited Plaintiff Ochman to Defendant River Roots property and into the presence of
Defendant Wilhelm.

87. At all times relevant herein, Plaintiff Ochman was a guest to company property and
company ownership in addition to being a perspective client and business invitee of Defendant
River Roots which therefore, makes his treatment on company property a responsibility of
Defendant Wilhelm per his responsibilities as one of the companies owners.

88. At all times relevant herein, Defendant Wilhelm’s role as an owner maintains that
he is responsible for ensuring that guests and perspective clients are not subject to aggressive torts
such as assault and battery while he is entertaining them on the premises of Defendant River Roots.

89. At all times relevant herein, Defendant Wilhelm as an employee and owner of
Defendant River Roots is liable for torts committed by the company when he is the party that
committed said torts during the course of his employment and its subsequent duties.

90. Consequently, and all times herein, Plaintiff Ochman’s entire interaction with
Defendant Wilhelm fell under the duties of Defendant Wilhelm’s employment with Defendant
River Roots.

91. On or about February 17, 2020, Defendant Wilhelm assaulted and battered Plaintiff
Ochman on Defendant River Roots company property while he was a guest of Mr. Higley.

92. Therefore, at the time of Defendant Wilhelm’s torts of assault and battery, he was
acting in accordance with his employment duties.

93. Under Colorado law and its respondeat superior doctrine, “an employer is liable for
torts of an employee acting within the scope of employment.” Stokes v. Denver Newspaper

Agency, LLP, 2006, 159 P.3d 691, 693 (Colo. Ct. App.)
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 17 of 22

94. Additionally, Colorado law dictates that “if the tort is committed during the service
of an employer’s business, it is within the scope of employment.” Id.

95. As such, Defendant River Roots is liable to Plaintiff Ochman under therespondeat
superior theory as Defendant Wilhelm committed the torts of battery and assault while entertaining
a guest, business invitee and perspective client of the business on company property during which,
he was acted in accordance of his employment due to his duty of entertaining guests and potential
clients of the business.

96. Furthermore, Defendant Wilhelm is liable to Plaintiff Ochman under the respondeat
superior theory as he committed the torts of battery and assault while performing duties of his
employment because he as an owner of Defendant River Roots is subject to the maintenance of
safety of Plaintiff Ochman during his time as a guest and perspective client of the business.

97. As a direct and proximate result of the aforementioned conduct, Plaintiff has
suffered actual damages including but not limited to pain and suffering, anxiety, stress, bruising,
black and blue eyes, embarrassment, medical bills, passing out, bite marks, humiliation and
emotional and psychological distress.

98. Furthermore, the Colorado statute for punitive damages states, “in all civil action
in which damages are assessed by a jury for a wrong done to the person...and the injury
complained of is attended by circumstances of...malice or insult, or a wanton and reckless
disregard of the injured party’s rights and feelings, the jury, in addition to the actual damages
sustained by such party, may award [them] reasonable exemplary damages. Palmer v. A.H. Robins
Co. Inc., 1984, 684 P.2d 187, 213 (Colo.)

99. Therefore, an award of punitive damages by both defendants is appropriate in this

case because Defendant’s outrageous and unfathomable aggressive and unnecessary conduct
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 18 of 22

towards Plaintiff Ochman while acting under the duties and obligations of his employment with
Defendant River Roots was wanton, reckless, intentional, grossly negligent and shocking to the

conscious so that the imposition of punitive damages is necessary.

WHERERFORE, Plaintiff demands that judgement is entered in his favor and against the
Defendant, in an amount in excess of one-hundred thousand dollars ($75,000.00), punitive

damages, plus interest and cost.

COUNT V
PREMISES LIABILITY
Plaintiff Ochman v. Defendant River Roots

100. Each of the above paragraphs is incorporated herein by reference as though the
same were fully set-forth herein at length

101. At alli times relevant hereto, Defendant River Roots owed a duty to Plaintiff
Ochman, as a business invitee, to be protected from any and all reasonable risks and harms on its
premises.

102. Atall times relevant hereto, Defendant River Roots as the owner of the property on
which the actions for this Complaint occurred, is required to exercise reasonable care for its
business invitees and is therefore required to take all reasonable efforts to prevent injuries to
business invitees on its property from all risks of injury that are reasonably foreseeable when the
injury occurred.

103. At all times relevant hereto, Defendant Wilhelm’s aggressive, weird, and violent
tendencies were reasonably foreseeable and therefore, constitute a risk of injury to invitees that

Defendant River Roots is required to take all reasonable steps to prevent.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 19 of 22

104. At all times relevant hereto, River Roots knew of the risks associated with
Defendant Wilhelm’s aggressive, weird, and violent behavior evident by Mr. Higley informing
Plaintiff Ochman that Defendant Wilhelm “gets weird.”

105. Prior to this incident with Plaintiff Ochman, Defendant Wilhelm was removed from
areas where certain employees of Defendant River Roots conducted business and otherwise
occupied due to those employees being uncomfortable with Defendant Wilhelm after he made
undesired physical contact and sexual advancements towards them. Therefore, Defendant River
Roots, its owners, principals, agents, employees and personnel were on notice that Defendant
Wilhelm was a risk to the health and safety of others upon the property.

106. At all times relevant hereto, Defendant River Roots property tax purposes are
agricultural.

107. Under Colorado law, a defendant’s liability for premises liability is predicated on
§ 13-21-115 which states, “[iJn any civil action brought against a landowner by a person who
alleges injury occurring while on the real property of another and by reason of the condition of
such property, or activities conducted or circumstances existing on such property, the landowner
shall be liable only as provided in subsection (3). Lombard v. Colorado Outdoor Educ. Center,
Inc., 2008, 187 P.3d 565, 574 (Colo.)

108. Additionally, §13-21-115(3)(c)(i) states, “except as otherwise provided in
subparagraph (ii) of this paragraph (c), “an invitee may recover for damages caused by the
landowner’s unreasonable failure to exercise reasonable care to protect against dangers of which
he actually knew or should have known.” West’s C.R.S.A. §13-21-115(3)(c)(i)

109. Accordingly, §13-21-115(3)(c)@i) states, “if the landowner’s real property is

classified for property tax purposes as agricultural...an invitee may recover for damages caused
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 20 of 22

by the landowner’s unreasonable failure to exercise reasonable care to protect against dangers of
which he actually knew.” West’s C.R.S.A. §13-21-115(3)(c)(ii)

110. As such, Defendant River Roots is liable to Plaintiff Ochman for damages under
the statute for premises liability because Plaintiff Ochman’s injuries occurred on the premises of
Defendant River Roots due to the reasonably foreseeable aggressive, weird, and violent tendencies
of Defendant Wilhelm.

111. Furthermore, these known risks that created the injuries to Plaintiff Ochman could
have been reasonably avoided had Defendant River Roots taken the precaution of ensuring that
Mr. Higley or any other employee or agent of the company did not leave Defendant Wilhelm alone
with Plaintiff Ochman.

112. As a direct and proximate result of the aforementioned conduct, Plaintiff has
suffered actual damages including but not limited to pain and suffering, anxiety, stress, bruising,
black and blue eyes, embarrassment, medical bills, passing out, bite marks, humiliation and
emotional and psychological distress.

113. Furthermore, the Colorado statute for punitive damages states, “in all civil action
in which damages are assessed by a jury for a wrong done to the person...and the injury
complained of is attended by circumstances of...malice or insult, or a wanton and reckless
disregard of the injured party’s rights and feelings, the jury, in addition to the actual damages
sustained by such party, may award [them] reasonable exemplary damages. Palmer v. A.H. Robins

Co. Inc., 1984, 684 P.2d 187, 213 (Colo.)

114. Therefore, an award of punitive damages by is appropriate in this case because
Plaintiff Ochman suffered injuries on Defendant River Roots property due to the outrageous and

unfounded conduct of Defendant Wilhelm that was a known and reasonably foreseeable risk to
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 21 of 22

Defendant River Roots that could have reasonably been avoided thereby, making Defendant River
Roots defiance to its reasonable care responsibilities as a property owner wanton, reckless,
intentional, grossly negligent and shocking to the conscious so that the imposition of punitive
damages is necessary.

WHERERFORE, Plaintiff demands that judgement is entered in his favor and against the
Defendant, in an amount in excess of one-hundred thousand dollars ($75,000.00), punitive

damages, plus interest and cost.

COUNT VI
LOSS OF CONSORTIUM
Plaintiff Mrs. Ochman v. Defendant Wilhelm and Defendant River Roots

(Plead in connection with all proceeding counts)

 

115. Each of the above paragraphs is incorporated herein by reference as though the
same were fully set-forth herein at length

116. At all times relevant hereto, wife-Plaintiff Mrs. Ochman is and has been the wife
of husband-Plaintiff Ochman.

117. As a direct and proximate result of the conduct of both Defendant Wilhelm and

Defendant River Roots, as described above, wife-Plaintiff, Mrs. Ochman, has been and/or may be
in the future obliged to spend sums of money for medical, medicinal and care and attention, in an
effort to treat and cure husband-Plaintiff, Mr. Ochman, of his injuries.

118. Asa further direct and proximate result of the conduct of both Defendant Wilhelm
and Defendant River Roots, as described above, wife-Plaintiff, Mrs. Ochman, has been and/or may
be in the future be deprived of the aid, assistance, comfort, consortium and society of husband-

Plaintiff, Mr. Ochman, all of which has been and/or will be to her great damage and loss.
Case 1:21-cv-00085-SKC Document 1 Filed 01/12/21 USDC Colorado Page 22 of 22

WHEREFORE, Plaintiff Mrs. Ochman, demands that judgment is entered in her favor
and against both Defendant Wilhelm and Defendant River Roots, jointly and/or severally, in an

amount in excess of seventy-five thousand dollars ($75,000.00), plus interest and costs.

Respectfully submitted,

J.P. WARD & ASOCCIATES, LLC.

  

Date: January 12, 2021 By.

 

oshua P. Ward (Pa. I.D. No. 320347)
Kyle H. Steenland (Pa. I.D. No. 327786)

J.P. Ward & Associates, LLC.
The Rubicon Building

201 South Highland Avenue
Suite 201

Pittsburgh, PA 15206

Counsel for Plaintiff
